ITEMID: 001-77819
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KOZLICA v. CROATIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection joined to merits (non-exhaustion of domestic remedies) and dismissed;Violation of Art. 6-1 in respect of length of proceedings;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1938 and lives in Orašje, Bosnia and Herzegovina.
5. On 25 November 1994 the applicant brought a civil action against the company V. (“the employer”) and the insurance company C.O. in the Zagreb Municipal Court (Općinski sud u Zagrebu) seeking damages for a work-related injury in the amount of 96,700 Croatian kunas (HRK).
6. The court held hearings on 2 June and 30 November 1999 and 21 February 2001.
7. In the period between May 1998 and October 2000 the applicant filed four rush notes urging the court to schedule a hearing and speed up the proceedings.
8. On 21 February 2001 the Municipal Court gave judgment dismissing the applicant’s claim. The applicant appealed on 6 March 2001 to the Zagreb County Court (Županijski sud u Zagrebu).
9. On 26 March 2001 the applicant applied to be exempted from the court fee for the appeal. Since it was the Municipal Court that was competent to decide on the applicant’s request for exemption, the County Court returned the case-file to it with a view to reaching a decision thereon. A hearing before the Municipal Court scheduled for 14 January 2003 was adjourned since the applicant had not received the summons due to his change of address. The next hearing scheduled for 3 June 2003 was adjourned owing to the illness of the judge assigned to hear the case. Lastly, a hearing at which the applicant gave a declaration of his income and assets was held on 13 May 2004. On 24 May 2004 the applicant was served with the decision in his favour exempting him from the court fee for the appeal. The case-file was then sent back to the County Court with a view to deciding on the applicant’s appeal.
10. On 5 April 2005 the County Court dismissed the appeal. The judgment was served on the applicant on 25 April 2005. No appeal on points of law (revizija) lay to the Supreme Court against this judgment (see paragraph 14 below).
11. Meanwhile, on 23 July 2002 the applicant lodged a constitutional complaint with the Constitutional Court (Ustavni sud Republike Hrvatske) complaining about the length of the civil proceedings.
12. On 17 April 2003 the Constitutional Court dismissed the applicant’s complaint. It held that the delay was attributable to the complexity of the case and the applicant’s conduct. It found that the applicant had contributed to the length of the proceedings in that he had applied for exemption from the court fee only after he had appealed against the first-instance judgment.
13. The relevant part of section 63 of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002 of 3 May 2002 – “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the competent court fails to decide a claim concerning the applicant’s rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the competent court must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
14. On 6 November 1999 the Amendments to the Civil Procedure Act (Zakon o izmjenama i dopunama Zakona o parničnom postupku, Official Gazette no. 112/1999 of 29 October 1999) entered into force. They raised the statutory threshold for lodging an appeal on points of law (revizija) to the Supreme Court from HRK 3,000 to 100,000. That is to say that, from then on, for such an appeal to be admissible ratione valoris in non-commercial matters, the value of the subject matter in dispute had to exceed the last-mentioned amount. The Amendments also provided for their immediate application to pending proceedings except to those cases in which an appeal on points of law had already been lodged.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
